Citation Nr: 1454465	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 1979.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran testified before the undersigned at a Travel Board hearing regarding the issue addressed in the 2014 Board decision.

In an April 2014 decision, the Board denied a rating in excess of 20 percent for residuals of a left (minor) shoulder disability prior to July 6, 2012, and granted a 30 percent evaluation, but no higher rating, for left (minor) shoulder disability from July 6, 2012.  The Introduction to the April 2014 Board decision also referred a claim for TDIU back to the agency of original jurisdiction (AOJ).  
 
The Veteran appealed the April 2014 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it referred, rather than remanding or adjudicating, the issue of entitlement to a TDIU.  The Veteran did not challenge the Board's denial of a rating in excess of 20 percent for the service-connected left (minor) shoulder disability prior to July 6, 2012, or the grant of a 30 percent evaluation from that date.  

In August 2014, the Court granted an Amended Joint Motion for Partial Remand, and vacated the part of the Board's decision, to the extent that it referred, rather than remanding, or adjudicating, the issue of entitlement to a TDIU.  The only issue presently before the Board, therefore, is entitlement to a TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Court remanded the present appeal to the Board in August 2014 for compliance with the instructions in the Amended Joint Motion for Partial Remand.  The Amended Joint Motion states that the Board erred when it referred, rather than adjudicating or remanding, the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes the Veteran's submission of evidence in support of his claim that he was unable to work as a result of the service-connected left shoulder disability. Thus, the Board was required to consider the issue of entitlement to a TDIU as a part of the claim of entitlement to an increased rating for the left shoulder disability, which was in appellate status when the question of unemployablility was raised. 

A remand is required for due process considerations and to develop the evidence prior to adjudication of the claim for a TDIU.  The Veteran should be notified of the evidence required to substantiate his claim for TDIU and of the procedural status of the claim.  The Veteran should be afforded an opportunity to submit additional evidence in support of his claim on remand.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

When the appeal underlying the Board's 2014 Decision first arose, the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a).  However, the Veteran now meets the schedular criteria for TDIU.  The claim for a total rating must be considered on an extraschedular basis for any portion of the appeal period during which the schedular criteria are not met, and the RO should consider, for such period, whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should provide the Veteran with appropriate notice of the evidence required to substantiate a claim for entitlement to a TDIU, to include elements of a claim for a schedular evaluation and for extraschedular evaluation under 38 C.F.R. § 4.16(b). 

2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted.  The RO should take any additional development as deemed necessary.  If the RO finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected disabilities.  The VA examiner must provide an explanation for all opinions and conclusions reached. 

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU, to include whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU during any period when criteria for schedular evaluation are not met.  If the benefit sought on appeal is not granted, the RO should furnish the veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



